DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 03/31/2020.
B.	Claims 1-18 remains pending.
 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-18 are is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by GAO, Daqi et al. (US Pub. 2020/0400631 A1), herein referred to as “GAO”.


As for claims 1, 7 and 13, GAO teaches. An environmental state analysis method and corresponding Terminal of claim 7 and medium of claim 13 comprising (par. 64 an online centralized monitoring and analysis system based on an electronic nose instrument for multi-point malodorous gases is provided to solve the long-term online monitoring of multiple points in malodorous pollution areas and online prediction of multiple malodorous gas concentration control indexes):

	obtaining key data that affects an environmental state of a designated place, wherein the key data comprises one or more of environmental protection data, pollution  source data, and environmental monitoring data (par. 67 auto sampling system for periods of time obtains data information from sensors in monitored locations placed within physical environment); 

and determining a degree of influence of the key data on the environmental state of the designated place according to the key data by using an analysis model, wherein the environmental state comprises one or more of a diffusion speed of harmful gas and a concentration of dust in air (par. 67-69 decisions based upon a trained model to output the effects of containment within the environment, e.g. malodorous gases).

As for claims 2, 8 and 14, GAO teaches. The environmental state analysis method of claim 1 and corresponding Terminal of claim 7 and medium of claim 13, wherein a method of training the analysis model comprises: acquiring a plurality of data that affects the environmental state of the designated place; analyzing the plurality of data through an environmental state simulation system to determine the key data that affects the environmental state of the designated place and the degree of influence of the key data on the environmental state of the designated place; and importing the key data that affects the environmental state of the designated place and the degree of influence of the key data on the environmental state of the designated place into the analysis model to train parameters of the analysis model (par. 15 and 64 analysis of environmental conditions that are affected by harmful gas contaminants through use of simulations to determine key indexes that affect the environmental state/status).

As for claims 3, 9 and 15, GAO teaches. The environmental state analysis method of claim 2 and corresponding Terminal of claim 8 and medium of claim 14, wherein a method for determining the key data that affects the environmental state of the designated place and the degree of influence of the key data on the environmental state of the designated place comprises: dividing the plurality of data into a plurality of intervals according to a range of change of each type of data; inputting the plurality of data into the environmental state simulation system in sequence according to a change rule of the intervals to determine whether a change in the data will affect the environmental state; and if the change in the data affects the environmental state, determining that the data is the key data that affects the environmental state of the designated place, and correspondingly storing the key data and the degree of influence of the key data on the environmental state in a preset database (par. 90-92 mathematical formulas that consists of key index data for determination of influence a gas has within environmental area being monitored, such that the system through trained model and simulation can predict when gases make the status of environment harmful for user aided safety guidance). 

As for claims 4, 10 and 16, GAO teaches. The environmental state analysis method of claim 3 and corresponding Terminal of claim 9 and medium of claim 53, wherein the method of training the analysis model further comprises: obtaining the key data that affects the environmental state of the designated place and the degree of influence of the key data on the environmental state from the preset database; dividing the key data and the degree of influence of the key data into a training set and a verification set; establishing an analysis model based on a neural network, and using the training set to train the parameters of the analysis model, wherein the key data is used as input data of the analysis model, and the degree of influence is used as output data of the analysis model; verifying the trained analysis model by using the verification set, and statistically obtaining a prediction accuracy of the trained analysis model according to a verification  result; determining whether the prediction accuracy is less than a preset threshold (par. 162 weights and thresholds used in the deep neural network); and if the prediction accuracy is not less than the preset threshold, ending the training of the analysis model (par. 78 use of cascade machine learning model to predict concentration of pollutants at specific time periods into the future along with current, utilization of a time series of data recorded and running this information through a convolutional neural network to determine current conditions and where the gas may travel to, wherein further data from the result of this determination is passed to a deep learning model to predict future containments).

As for claims 5, 11 and 17, GAO teaches. The environmental state analysis method of claim 4 and corresponding Terminal of claim 10 and medium of claim 16, wherein the method of training the analysis model further comprises: if the prediction accuracy is less than the preset threshold, adjusting a structure of the analysis model and retraining the adjusted analysis model using the training set, wherein the structure of the analysis model comprises at least one of the number of convolution kernels, the number of elements in a pooling layer, and the number of elements in a fully connected layer; using the verification set to verify the retrained analysis model, re-statistically obtaining the prediction accuracy of the retrained analysis model based on the  verification result, and determining whether the prediction accuracy of the retrained analysis model is less than the preset threshold (par. 162 use of thresholds); if the re-statistically obtained prediction accuracy is not less than the preset threshold, ending the training of the analysis model; and if the re-statistically obtained prediction accuracy is less than the preset threshold, 10 repeating the steps of adjusting and retraining the analysis model until the prediction accuracy verified by the verification set is not less than the preset threshold (par. 78-79 and 90 as discussed above cascade machine learning model using a divide and conquer strategy in making predictions by re-statistically obtaining prediction accuracy from re-training the model) .

As for claims 6, 12 and 18, GAO teaches. The environmental state analysis method of claim 1 and corresponding Terminal of claim 7 and medium of claim 13, further comprising: finding a corresponding protection strategy in the preset database according to the degree of influence on the environmental state of the designated place and implementing  the corresponding protection strategy, wherein the preset database stores a correspondence between the degree of influence and the protection strategy (par. 161  the “divide-and-conquer” strategy, the present disclosure decomposes the overall prediction problem of multiple concentration values of malodorous gas into multiple individual concentration value prediction problems, and uses the second level of the cascade machine learning model, i.e. multiple single-output depth neural networks, to predict multiple individual concentration values one by one, thereby effectively reducing the complexity of machine learning models and algorithms. The number of the single-output DNNs are equal to the number of concentration control indicators of malodorous gases to be predicted, namely they are in one-to-one correspondence).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        November 3, 2022